UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4753


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO LANARDO MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-cr-00313-D-2)


Submitted:   March 29, 2011                 Decided:   April 11, 2011


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio Lanardo Mitchell appeals from his conviction

and 102-month sentence following his guilty plea, pursuant to a

plea    agreement,       to   one   count    of     conspiracy        to   possess    with

intent to distribute marijuana, in violation of 21 U.S.C. § 846

(2006); and one count of possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2006).       Mitchell’s       counsel      has    filed     a   brief      pursuant   to

Anders v. California, 386 U.S. 738, 744 (1967), stating that

there   are       no   meritorious   issues        for    appeal,     but   questioning

whether Mitchell’s sentence is plainly unreasonable.                            Mitchell,

advised of his right to file a pro se supplemental brief, has

not done so.           The Government has moved to dismiss Mitchell’s

appeal to the extent it challenges his sentence, invoking the

waiver of appellate rights in Mitchell’s plea agreement.                               We

dismiss in part and affirm in part.

              A    defendant   may   waive        the    right   to    appeal    if   that

waiver is knowing and intelligent.                      United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                      Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.                    United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. General, 278

F.3d 389, 400-01 (4th Cir. 2002).                       The question of whether a

                                            2
defendant validly waived his appeal rights is a question of law

that this court reviews de novo.          Manigan, 592 F.3d at 626.

           Our review of the record leads us to conclude that

Mitchell knowingly and voluntarily waived the right to appeal

his sentence.        We therefore grant the Government’s motion to

dismiss   the    appeal    of   Mitchell’s    sentence   and   dismiss   this

portion of the appeal. *

           As required by Anders, we have reviewed the entire

record and have found no issues that are meritorious and outside

the   scope     of   the   waiver.    We     therefore   affirm    Mitchell’s

conviction.      This court requires that counsel inform Mitchell,

in writing, of his right to petition the Supreme Court of the

United States for further review.            If Mitchell requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on Mitchell.                 We dispense

with oral argument because the facts and legal contentions are




      *
       Mitchell’s waiver preserved the right to raise sentencing
claims   based   on   ineffective  assistance   of  counsel   or
prosecutorial misconduct not known to Mitchell at the time of
his plea.   He does not raise such claims, and we perceive no
meritorious claims in our Anders review.



                                      3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.


                                                    DISMISSED IN PART;
                                                      AFFIRMED IN PART




                                    4